Citation Nr: 9935849	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of initial rating for idiopathic anaphylaxis, 
currently evaluated as 20 percent disabling.    


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his mother  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from to October 1990 to 
March 1996. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  In January 
1998, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 
1991 & Supp. 1999).  During this hearing, the undersigned 
Board Member was located in Washington, D.C., and the veteran 
was located at the RO.  The development requested by Board in 
the April 1998 remand has been substantially accomplished, 
and this case is now ready for appellate review.    


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service-connected residuals of idiopathic anaphylaxis 
include more than two attacks of this condition with 
laryngeal involvement per year; these attacks do not involve 
severe manifestations of prolonged duration.  

3.  There are no extraordinary factors associated with the 
service-connected idiopathic anaphylaxis productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.

 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
idiopathic anaphylaxis for the period from March 2, 1996, to 
January 11, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.20 (1999); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7118, 
effective prior to January 12, 1998.  

2.  The criteria for entitlement to no more than a 40 percent 
rating for idiopathic anaphylaxis for the period beginning 
January 12, 1998, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.104, DC 7118 
(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim on appeal is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception 
with the initial rating for idiopathic anaphylaxis of 10 
percent assigned effective from March 2, 1996, by a June 1996 
rating decision.  (This rating was increased to 20 percent 
effective from March 2, 1996, by a March 1997 rating 
decision.)  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (applying duty to assist under 38 U.S.C.A. § 
5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims). 

Under the circumstances of the instant case, VA must attempt 
to obtain all such medical evidence as is necessary to 
evaluate the severity of the veteran's idiopathic anaphylaxis 
from the effective date of service connection through the 
present.  Fenderson, 12 Vet. App. at 127, citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the RO, as the veteran was, per 
the instructions of the Board in the April 1998 remand, 
afforded a VA examination in June 1999 to assess the severity 
of the service-connected idiopathic anaphylaxis.  Also as 
requested by the Board, additional VA outpatient treatment 
records dated through June 1999 have been obtained.  
Sufficient clinical evidence is contained in these and other 
records associated with the claim file to equitably 
adjudicate this case, and there is no indication that there 
are other records available that would be pertinent to the 
veteran's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The RO has rated the veteran's idiopathic anaphylaxis, a 
condition not listed in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (hereinafter Ratings 
Schedule), by analogy to angioneurotic edema under 
38 C.F.R. § 4.104, DC 7118.  In rating a disability that is 
not listed in the Ratings Schedule, it is permissible to rate 
that disability under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  When choosing which diagnostic code to 
apply to an unlisted condition, codes for similar disorders 
or that provide general descriptions that encompass many 
ailments should be considered.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  When deciding which diagnostic code is 
"closely related" to the unlisted condition, the following 
three factors may be taken into consideration:  (1) whether 
the functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992). 

Applying the above principles to the facts of this case, the 
Board is in agreement with the diagnostic code chosen by the 
RO to rate the veteran's idiopathic anaphylaxis.  The 
symptomatology associated with the veteran's idiopathic 
anaphylaxis, which is said to include hives, chest tightness, 
shortness of breath, etc., are analogous to those associated 
with angioneurotic edema.  See Dorland's Illustrated Medical 
Dictionary, 28th Edition, p. 78 (W. B. Saunders Co. 1994).  A 
review of other potentially applicable diagnostic codes 
reveals none more analogous to the disability at issue than 
DC 7118.  

The Board notes that during the pendency of the veteran's 
appeal, the criteria with respect to rating disabilities of 
the cardiovascular system, to include angioneurotic edema, 
were revised effective from January 12, 1998.  See 62 Fed. 
Reg. 65207-65224 (1997).  

Under the criteria in effect prior to January 12, 1998, 
(hereinafter "old" criteria), a 10 percent rating for 
angioneurotic edema required "mild" disability, manifested 
by infrequent attacks of slight extent and duration.  A 20 
percent rating under the old criteria required "moderate" 
disability, manifested by frequent attacks of moderate extent 
and duration.  A 40 percent rating under the old criteria 
required "severe" disability, manifested by frequent 
attacks with severe manifestations of prolonged duration.  A 
40 percent rating was the highest assignable rating under the 
old criteria codified a 38 C.F.R. § 4.104 DC, 7118 (1997).   
Under the revised rating criteria, a 10 percent rating is 
warranted if there are attacks without laryngeal involvement 
lasting one to seven days and occurring two to four times a 
year.  A 20 percent rating is warranted if there are attacks 
without laryngeal involvement lasting one to seven days and 
occurring five to eight times a year, or; attacks with 
laryngeal involvement of any duration occurring once or twice 
a year.  A 40 percent rating is warranted where there are 
attacks without laryngeal involvement lasting one to seven 
days or longer and occurring more than eight times a year, 
or; attacks with laryngeal involvement of any duration 
occurring more than twice a year.  A 40 percent rating is the 
highest assignable rating under the revised criteria codified 
at 38 C.F.R. § 4.104, DC 7118 (1999). 

When a law or regulation changes during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Accordingly, the most favorable of the old or revised 
criteria will, as has been done by the RO, be applied to the 
veteran's claim.  It is noted in this regard, however, that 
where, as in the instant case, the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date. Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Applying the criteria above to the facts of this case, the 
Board concludes that the clinical history and sworn testimony 
of record with respect to the veteran's  idiopathic 
anaphylaxis reflects "attacks with laryngeal involvement of 
any duration occurring more than twice a year."  As such, a 
40 percent rating is warranted under the revised criteria 
effective from the date of the revisions to 
38 C.F.R. § 4.104, or January 12, 1998.  62 Fed. Reg. 65207-
65224 (1997); 38 C.F.R. § 4.104, DC 7118 (1999); Rhodan, 12 
Vet. App. at 55; 38 U.S.C.A. § 5110(g).  As indicated, a 
schedular rating in excess of 40 percent is not assignable 
under the provisions of 38 C.F.R. § 4.104, DC 7118 (1999).  

As for the assignment of a rating in excess of 20 percent 
prior to January 12, 1998, application of the old criteria 
codified at 38 C.F.R. § 4.104, DC 7118 (1997) does not 
warrant a 40 percent rating, as the "severe" disability 
required for such a rating is not demonstrated by the 
evidence of record.  In this regard, while some of the VA 
clinical evidence has described the attacks of idiopathic 
anaphylaxis as being "severe," the only post-service 
emergency room treatment for this disability occurred in 
January 1997.  Thereafter, the evidence suggests that the 
veteran's anaphylactoid reactions have been well-regulated 
with an anaphylaxis treatment "kit."  Moreover, at his 
January 1998 hearing, the veteran stated that that his 
attacks last, at most, two hours, which is not suggestive of 
severe attacks of a "prolonged duration" as required for a 
40 percent rating under the old criteria.  In short, while 
the "positive" evidence, including the assertions made by 
an on behalf of the veteran in sworn testimony at the January 
1998 hearing, has been considered, the Board finds the 
probative weight of this evidence to be overcome by the 
"negative" evidence discussed above.  Accordingly, 
entitlement to a rating in excess of 20 percent prior to 
January 12, 1998, is not warranted.  

In reaching the conclusions above, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (1999) have been considered, whether or not they 
were raised by the veteran, as required by the Court's 
holding in Schafrath, 1 Vet. App. at 593 (1991).  In 
addition, the Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  In this regard, the veteran 
testified that he missed five days from work due to his 
idiopathic anaphylaxis, and reported using six sick days in 
one year at his place of employment to the VA examiner who 
conducted the June 1999 VA examination.  It is also noted 
that the veteran did not respond to the letter sent to him by 
the RO in May 1998 requesting him to submit evidence as to 
time lost from work.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that it has also reviewed this issue 
mindful of the guidance of Fenderson.  The logic set forth 
above, in determining that ratings in excess of 20 percent 
prior to January 12, 1998, or in excess of 40 percent after 
that date, are not warranted, is the same as used to 
determine that higher "staged" ratings are not warranted 
for any period of time.  There is simply no clinical or other 
evidence suggesting that a "staged" rating in excess of 20 
percent prior to January 12, 1998, or in excess of 40 percent 
after that date, should be granted for any discernable time 
during the appeal period.   

ORDER

A rating in excess of 20 percent for idiopathic anaphylaxis 
for the period from March 2, 1996, to January 11, 1998, is 
denied.  

A rating of no more than 40 percent for idiopathic 
anaphylaxis effective from January 12, 1998, is granted, 
subject to regulations governing the payment of monetary 
awards.    


		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals



 

